Citation Nr: 1452410	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-38 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, claimed as a lower back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The appellant served in the Army National Guard, which included a period of inactive duty for training (INACDUTRA) from March 2, 2002 to March 3, 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision.  In April 2009, the appellant testified during a Decision Review Officer (DRO) hearing at the RO; a hearing transcript has been associated with the claims file.  In July 2012, the Board remanded the instant claim.


FINDINGS OF FACT

1.  Credible lay assertions, pay records, and an emergency room record collectively establish that the appellant incurred an injury to the lumbar spine during a period of INACDUTRA on March 2, 2002.

2.  Uncontradicted medical opinion evidence indicates that current lumbar spine disability-namely, degenerative joint disease of the lumbar spine and L5-S1 nucleus pulposus-as likely as not results from the March 2, 2002 injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for degenerative joint disease of the lumbar spine and L5-S1 nucleus pulposus are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to the appellant's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A.                § 101(22), (24); 38 C.F.R. § 3.6. 

The appellant contends that he sustained an injury to his lower back while erecting a forty-five foot antenna during a field training exercise on March 2, 2002.  A May 2009 VA examiner, following a physical examination and a review of the appellant's claims file, diagnosed degenerative joint disease of the lumbar spine and L5-S1 nucleus pulposus, and opined that the described injury of March 2, 2002 was the instigating event for the appellant's current back complaints.  This medical evidence establishes the current disability and medical nexus requirements.

Here, however, the dispute concerns the requirement of in-service incurrence-i.e., whether the appellant actually sustained a back injury on March 2, 2002, as alleged.  An April 2002 Defense Joint Military Pay System-Master Military Pay Account statement establishes that the appellant was serving on a period of INACDUTRA on March 2, 2002.  The appellant's service records do not include any reference to the alleged injury.  A private emergency room record dated on March 2, 2002 notes that the appellant presented with complaints of left leg and foot numbness, and includes a notation that he had fallen on ice at work about one month prior; the clinical impression was low back pain.  Because of the discrepancy between the appellant's reported back injury and the notations in the March 2002 private emergency room record, the appellant was advised in a July 2012 letter that he may submit "buddy statements" in an attempt to verify that he had sustained a back injury while on INACDUTRA.

Such statements were submitted in August 2012.  A statement from R. B. indicates that the appellant had been assigned to his squad in March 2002, that he heard the appellant screaming in pain after he sustained a back injury, and that the appellant told him at the time of the injury that he had twisted his back while removing the antenna masthead.  A statement from L. H. indicates that he recalled hearing the appellant's scream in pain and drop an antenna masthead on the tailgate of the truck.  Finally, a statement from E. E. indicates that the appellant had requested permission to go to the hospital for back pain on March 2, 2002.

The Board acknowledges that there is no evidence other than the appellant's  reports and the lay statements he submitted in support to establish the occurrence of the claimed March 2002 back injury.  However, the appellant and his lay witnesses are competent to report the occurrence of the injury, as well the appellant's symptoms/observations of his symptoms, as appropriate.  The Board, like the VA examiner, finds no reason to question the veracity of the lay assertions that the appellant sustained a back injury during drills in March 2002.  Notwithstanding the noted history in the private record, the VA examiner considered the notation as to a fall one month prior, but noted that any injury therefrom had resolved.  Moreover, the private record does document an assessment of low back pain on the date in question, and does not directly contradict the current lay assertions as to the occurrence of injury on that date.  Hence, on these facts, the examiner's reliance, in part, on the appellant's own reported history of back injury does not diminish the probative value of the opinion.  While the VA examiner's opinion is not definitive, there is no contrary medical evidence or opinion, and the opinion was written in terms sufficient to apply the benefit-of-the doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Therefore, given the facts of this case, and resolving all reasonable doubt in the appellant's favor, the Board concludes that the criteria for service connection for current lumbar spine disability are met.


ORDER

Service connection for degenerative joint disease of the lumbar spine and L5-S1 nucleus pulposus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


